Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 1of11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
DEBRA ROJAS * — Civil Action No. 1:19-CV-0775-JRN
Mi, *
TOLTECA ENTERPRISES INC, & *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA *

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Defendant Tolteca Enterprises Inc., dba The Phoenix Recovery Group moves for a summary
judgment on all causes of action the Plaintiff has set forth in her Complaint in this lawsuit.

Travelers joins the motion. Since Travelers’ liability is completely derivative and contingent
on liability against Tolteca, this motion is brought through Tolteca

Tolteca and Travelers ask the court to render a summary judgment against Plaintiff.

A. Introduction

1. Plaintiff is Debra Rojas. Defendant is Tolteca Enterprises Inc., along with derivative
Defendant Travelers Casualty & Surety Co. of America.

2. On August 1, 2019, Plaintiff sued Defendants. (Doc. 1) Tolteca was sued for alleged
violations of the Federal Fair Debt Collection Practices Act (FDCPA) and Texas Debt Collection
Act (TDCA).

3 Travelers was sued only because it posted a surety bond for Tolteca with the Texas
Secretary of State. Travelers has no direct involvement or liability.

4. Plaintiff claims Tolteca misrepresented the Plaintiff's debt amount owed to her creditor,

the apartment complex known as the Reserve at Springdale. The Reserve is an apartment complex
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 2 of 11

in Austin, Texas. Plaintiff was a former tenant.

Plaintiffincurred a debt in connection with her tenancy at the Reserve at Springdale. Tolteca
sought to collect on the debt. The Reserve placed the debt of $260 with Tolteca who added $50 as
a collection fee. Plaintiff claims that the amount Tolteca sought to collect from Plaintiff for the
Reserve at Springdale was misrepresented. Asa result, Plaintiff alleges that Tolteca violated
FDCPA §1692e(2) and TDCA §392.304.

When the Reserve placed Plaintiff's debt for collection, the Reserve provided a statement
of account on Plaintiff setting forth her debt amount. Tolteca sent Plaintiff a written notice about
the debt amount. Tolteca did not know the debt’s amount or character was inaccurate when the
Reserve placed it for collection. Tolteca is legally privileged and entitled to rely on the account
information provided to it by Plaintiff's creditor, the Reserve. The letter informed the Plaintiff that
her creditor, the Reserve, was asserting a debt being owed to it. This is sufficient as a matter of law.
Walton v. EOS CCA, United States Court of Appeals for the Seventh Circuit,, March 21, 2018,
(summary judgment affirmed against the consumer/Plaintiff because it was sufficient for the debt
collector to be informed by the creditor that the debt was valid and that constituted proper
verification of the debt). The debt collector was not required to do a searching inquiry about the
debt’s accuracy when it was told by the creditor the debt was owed , the collection letter sufficed
because it accurately conveyed the information received from the creditor. The debt collector does
not have to go beyond that and has no legal duty to “undertake an investigation into whether the
creditor is actually entitled to the money it seeks”. Walton, supra. The debt collector is only liable
for a FDCPA violation if it knows or have reasonable cause to believe that the information from the

creditor is inaccurate. 15 USC §1692e(8). Plaintiff has not carried her burden to prove Tolteca
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 3 of 11

knowingly sought to collect an inaccurate debt. To the contrary, Tolteca was legally privileged to
assume that Plaintiff owed the Reserve the debt 15 USC §1692g(a)(3).

In order for Plaintiff to prevail on her FDCPA and TDCA causes of action for
misrepresentation Plaintiff must show that Tolteca knew the account was inaccurate or that Tolteca
was reckless in attempting to collect the debt amount. Tolteca is not liable as a matter of law
because Tolteca did not know the debt was inaccurate and did not act recklessly in attempting to
collect the debt. See, 15 USC §1692e(8), which prohibits communicating or threatening to
communicate false credit ‘iomaatisn that is known or should be known to be false”. Tn addition,
if Plaintiff claims Defendant harassed her with unwanted telephone calls, but Tolteca stopped
calling her. See, Declaration of Eric Allen; Debtor Notes. Furthermore, Tolteca did not engage
in unfair and illegal debt collection practices. She was treated fairly when her claim of inaccuracy
was re-investingated and prompt action was taken to delete her tradeline and Tolteca stopped
collection activity. There was no illegal collection activity since Tolteca was entitled under the
FDCPA and TDCA to assume the validity of the debt and attempt to collect the debt for money the
Reserve maintained she owed. There would be unfair and illegal debt collection if Tolteca did not
take care of Ms. Rojas’ claims after Mr. Hickle had faxed his letter about the debt being inaccurate.
The facts are, however, that Tolteca deleted the debt and stopped collection activity in response to
Mr. Hickle’s fax communication.

Finally, Plaintiff sustained no damages and has no basis for an injunction. Therefore, as a
matter of law, Plaintiff is not entitled to any relief, attorney fees, or statutory penalties under the
TDCA. The TDCA requires damages or injunctive relieef as a condition precedent to any liability

under the TDCA. Ms. Rojas cannot prove any damages or grounds for injunctive relief as a matter
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 4 of 11

of law.

B. Statement of Facts

[LA

. These facts are indisputable:

a. Plaintiffis a consumer. Tolteca is a debt collector.

b. Plaintiff was a tenant on a written lease agreement with the Reserve at Springdale.

c. The Reserve sent Plaintiff a move out statement which stated that Plaintiff owed a
balance of $260. See, Exhibit, Move Out Statement

d. Plaintiff was notified of the balance of $260 and the collection fee of $50. See,
Declaration of Erie Allen.

e. Plaintiff's lease provides for imposition of the $50 collection fee. See, Exhibit, Lease

f. On November 18, 2018, the Reserve placed Plaintiff's debt for collection and provided
a move out statement in support. On November 20, 2018, Tolteca sent Plaintiff an initial letter
informing her of the $260 and $50 collection fee. See, Declaration of Eric Allen, Debtor Notes
Exhibit

g. The notice informed Plaintiff of her right to dispute the debt charges. See, Declaration
of Eric Allen; Notice Letter

h. Plaintiff did not dispute the debt in writing or verbally. Plaintiff's failure to dispute the
debt means that Tolteca was legally entitled to assume that Plaintiff's debt was valid and owed. A
debt collector is entitled to assume that a debt is valid if the consumer does not dispute the debt. 15
USC §1692g(a)(3),

i. Months later, Mr. Tyler Hickle, attorney at law, sent Tolteca a letter stating that the debt

was inaccurate. See, Exhibit, Hickle Fax Letter dated April 30, 201 9.
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 5of11

J. The letter did not describe why the debt was inaccurate.

k. Asaresult of Mr. Hickle’s letter, Tolteca took prompt action and updated Plaintiff's credit
report by notifying the credit bureas that the debt was disputed. Tolteca also contacted Plaintiff's
creditor, the Reserve at Springdale concerning Plaintiff's claim that the debt was inaccurate. See,
Declaration of Eric Allen. The Reserve said the debt was erroneous and Tolteca took prompt action
to dispute and resolve the debt with a deletion of the debt tradeline and stopped collection efforts.

L. Plaintiff's creditor, the Reserve at Springdale, had verified the validity of the debt but then
updated their information and informed Tolteca to delete the debt from being credit reported. See,
Declaration of Eric Allen.

m. Tolteca told the credit bureaus to delete the debt tradeline and Tolteca ceased any
further debt collection efforts. The credit bureaus deleted Plaintiff's tradeline on the debt. See,
Affidavit of Eric Allen showing deletion request.

C. Standard of Review

6. Summary judgment is proper in any case where there is no genuine issue of material fact.
Fed. R. Civ. P 56(c ); Celotex Corp., v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986).
A defendant who seeks summary judgment on a plaintiff's cause of action must demonstrate the
absence of a genuine issue of material fact by either 1) submitting summary judgment evidence that
negates the existence of a material element of plaintiffs claim or 2) showing there is no evidence
to support an essential element of plaintiff's claim. J. Geils Bank Employee Benefit Plan v. Smith
Barney Shearson, Inc., 76 F.3d 1245, 1251 (1sr Cir. 1996).

D. Argument

7. Plaintiff must prove the following essential elements to sustain a claim that Tolteca
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 6 of 11

misrepresented the Plaintiff's debt. The essential element Plaintiff cannot prove is that Tolteca
knew or should have known the debt character and amount was false. The essential element Ms.
Rojas cannot prove is that Tolteca did not terminate debt collection efforts after receiving her
lawyer’s fax communication.

A. Plaintiff alleges Phoenix has “falsely represented the character and amount of the debt”
in violation of FDCPA §1692e(f). . Complaint, Count 1, Paragraph 44.

B. Plaintiff alleges Phoenix “misrepresented the amount of the debt” in violation of TDCA
§392.304. Complaint, Count 2, Paragraph 46.

Note: Count 3 was dismissed for failure to state a claim.

8. In order for Plaintiff to impose any liability against Tolteca, the Plaintiff must prove 1)
that the debt was inaccurate; and, 2) that Tolteca knew or should have known that the debt the
creditor sent to it to collect on was in fact inaccurate; and, 3) Tolteca was reckless in attempting to
collect an invalid debt. .

9. From November 2018 to April 2019, Plaintiff did not inform Tolteca that the debt was
invalid or inaccurate. Nor did she explain why it might be inaccurate. Mr. Hickle’s fax did not
explain why the debt was inaccurate either. Since the debt was assumed to be valid, it cannot be said
that Tolteca was reckless in attempting th collect the debt. And Tolteca was not reckless but was
acting responsibly when it promptly deleted the tradeline and stopped collection activity.

Plaintiff did not dispute the debt when she received Tolteca’s notice about owing a debt to
the Reserve. Plaintiff did not inform Tolteca that it had gotten the Reserve to reduce, change or
eliminate her debt through the help she received from the Austin Tenant’s Council. Even if Plaintiff

can show the debt amount was inaccurate because her creditor and her reached a settlement on the
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 7 of 11

debt amount, the Plaintiff still has to show Tolteca knew or should have known of her settlement
with the Reserve. Plaintiff has no evidence that she informed Tolteca about any such settlement of
her debt with the Reserve. There is no evidence that Tolteca knew or should have known of the
settlement.

From November 2018 to April 2019, Tolteca believed in good faith that Plaintiff owed
money to the Reserve at Springdale. Tolteca is entitled to rely on its creditor’s information that a
debt is due and owing and that the amount of the debt is accurate. Jenkins v. Heinz, 124 F.3d 824,
834 (7" Cir. 1997) cert. denied, 523 U.S. 1022 (1998). Tolteca is not legally required to conduct a
probing investigation to verify and validate a debt. Walton v. EOS CCA, supra. A debt collector
need only confirm the amount being demanded is what the creditor is claiming is owed. The
FDCPA requires “nothing more than the debt collector confirming in writing that the amonnt being
demanded is what the creditor is claiming is owed”. Chaudry v. Gallerizzo, 174 ¥.39 394, 406 (4"
Cir. 1999); Clark v. Capital Credit & Collection Servs. Inc., 460 F.3d 1162, 1173-74 (9" Cir. 2006).

Furthermore, since Plaintiff did not submit to Tolteca a dispute about the debt verbally or in
writing, the debt is assumed to be valid as a matter of law. 15 USC §1692¢(a)(3).

The validity of the debt was not questioned until April 30, 2019 when Mr. Hickle’s faxed
his letter. When the fax was received, Tolteca acted with all deliberate speed to have the disputed
debt deleted.

10. Therefore, Tolteca could not have possibly misrepresented the character and amount of
the debt because Tolteca was legally entitled to assume the debt was valid and owed. Once Mr.
Hickle stated in his April 30, 2019 fax claiming the debt was inaccurate, Tolteca re-investigated the

debt, contacted the creditor, and promptly purged the debt from her credit reports. Totleca acted
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 8 of 11

responsibly and promptly.

11. Liability for misrepresentation requires Tolteca to know a representation is false or that
the representation about the debt amount was made recklessly. Johnson & Higgins, Inc. v. Kenneco
Energy Inc., 962 S.W. 2d 507, 526 (Tex. 1998).

12, Tolteca did not know the debt’s character or amount might be inaccurate. Tolteca acted
innocently. Plaintiff did not dispute the debt; therefore, the debt was presumed valid. Tolteca did
not act recklessly either because it is entitled to rely on the debt information Plaintiff's creditor
provided. Plaintiff's creditor, told Tolteca the amount was due and owing. Tolteca is entitled to
rely on the creditor’s validation of the debt.

13. For months the debt was presumptively valid, due and owing. Not until Mr. Hickle
raised the possibility that the debt was inaccurate did Tolteca have any reason to act to delete the
debt.

14. Even if Plaintiff got the Austin Tenant Council to look into the debt and obtain a
reduction in the rent obligation, Plaintiff failed to inform Tolteca that her debt was forgiven. She
failed to avail herself of her oppotunity to dispute the debt until, belatedly, she retained Mr. Hickle
who wrote the fax which for the first time disputed the accuracy of the debt. All of Plaintiff's
interactions with the Tenant Council were unknown to Tolteca. Tolteca is blameless and innocent
and cannot have possibly violated the FDCPA or TDCA as a matter of law_

15. Tolteca acted responsibly when it received Mr. Hickle’s fax about the debt being
“inccurate”, acted responsibly to stop collection phone calls to Ms. Rojas; and, acted responsibly in
re-investigating the debt. Therefore, Tolteca cannot be held liable under the FDCPA and TDCA

and there is no genuine issue of material fact precluding summary judgment for Tolteca.
we
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 9 of 11

D. Summary Judgment Evidence

These items support of Tolteca’s motion for summary judgment.

1. The declaration and affidavit of Tolteca through Eric Allen.

2. Documentary evidence consisting of:

a. The statement of charges from the Reserve at Springdale;
b. Tolteca’s debtor notes;

c. Mr. Hickle’s fax;

d. Proof of deletion of the Plaintiff's account;

e. The apartment lease contract relevant portions.

The foregoing evidence and Plaintiffs inability to prove that Tolteca knowingly or recklessly
misrepresented the amount and character of the Plaintiff's debt and in light of Tolteca’s reliance on
the presumption of the validity of the debt, demonstrates that Tolteca is entitled to judgment as a
matter of law. Plaintiff’s case should be dismissed with prejudice and Plaintiff take nothing.

WHEREFORE, Tolteca (and Travelers) ask the court to grant a summary judgment and
render summary judgment that Ms. Rojas take nothing and her lawsuit should be dismissed with
prejudice.

S/Tom Clarke

Texas Bar No. 04318600
8026 Vantage Dr., Suite 105
San Antonio, Texas 78230

210/340-8448
210.348-7946 Fax

tclarkeatty7@aol.com
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 10 of 11

CERTIFICATE OF SERVICE

I certify that on January 21, 2020, Defendant’s motion for summary judgment and exhibits
were electronically filed with the court’s CM/ECF system which will give Plaintiffs Attorney, Tyler

Hickle electronic notice of the filing.

S/Tom Clarke

10
Case 1:19-cv-00775-JRN Document 27 Filed 01/21/20 Page 11of11

APPENDIX

. Declaration of Eric Allen

. Affidavit of Eric Allen

. Move Out Statement

. First Notice letter

. Second letter validating the debt

. Fax from Attorney Tyler Hickle

. Debtor listing notes on Ms. Rojas; account

_ Portions of Texas Apt. Assn. Lease contract between Ms. Rojas and the Reserve
